internal_revenue_service department of washington dc contact person telephone number in reference to paqp ie reo t ate jul nos significant index legend x y dear sir or madam this is in response to m’s request for certain rulings under and of the internal hereafter code submitted on m’s behalf m has requested the following sec_501 revenue code of by m's authorized representative rulings m's acquisition of stock in investment for purposes of sec_4944 is a program-related of the code is not a jeopardizing m’s acquisition of stock in o investment for purposes of sec_4944 of the code an asset used the stock acquired by m qualifies as directly in carrying out m‘s exempt purposes for purposes of calculating undistributed_income and is distribution for purposes of sec_4942 of a qualifying the code m’s ownership of holdings for purposes under sec_4943 of o stock does not constitute excess business the code m's investment in o stock will not be within the meaning of sec_4945 a a taxable_expenditure of the code ode m's ownership of the o stock will have no effect on m’s status as an organization described in sec_501 exempt from tax under sec_501 of the code and m has been recognized as exempt under sec_501 of a private_foundation under section m’s primary purpose is to promote economic development the code and classified a sec_509 in underdeveloped and disadvantaged areas of n accomplishes its stated purposes by investing a substantial portion of its assets in new and existing for-profit business enterprises located in n jobs for the unemployed and underemployed and alleviate general economic depression throughout n m states that these investments create m states that it m states that m provides seed money to establish or start-up businesses and operate much like a venture capital organization m states that it has engaged business consultants in n to investigate start-up and struggling businesses for purposes of investment criteria for investments in n businesses m states that it has established the following the project is unable to raise investment capital probably because private investors viewed the risk versus return ratio as too high the project is based in a depressed economic area in n with high unemployment the project has potential for creating quality employment for underemployed and unemployed individuals is a for-profit business_enterprise conducting its 0o’s business operations are conducted in a operations in n national priority development region designated by the government of n as economically depressed this designation is caused by high rates of unemployment -and underemployment particularly among recently arrived immigrants m states that companies choosing to locate within these regions qualify for various types of economic assistance in the form of government supported low-interest loans government grants tax incentives and these regions are m proposes to make certain loans and grants to o totaling x m states that the loans and grants to o are intended to dollars be an equity_investment for purposes of encouraging the creation of jobs and economic development in a region targeted for this purpose by the n government -s- at least y percent of o's under a written_agreement with m employees must be members of the previously unemployed or underemployed targeted group from engaging in lobbying and political activities required to maintain certain recordkeeping and reporting information for purposes of m’s compliance with the exercise of expenditure_responsibility described in sec_4945 of the if code is successful offers its shares in a public offering and m determines that its charitable purposes have been accomplished m states that it will dispose_of its investment in the agreement also prohibits o is also o o sec_501 of the code provides in part for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1 c -1 d of the regulations defines the term ‘charitable’ as including the promotion of social welfare by organizations designed to relieve the poor and distressed or the underprivileged to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration sec_4942 of the code imposes an excise_tax on the a private_foundation for any taxable_year which undistributed_income as defined in paragraph a a -2 of has not been distributed before the first day of if such any succeeding taxable_year following such taxable_year first day falls within the taxable_period as defined in paragraph c distributed means distributed as qualifying distributions under sec_4942 g for purposes of sec_4942 the term of this section the second or of sec sec_4943 excess_business_holdings of enterprise of the code imposes an excise_tax on the a private_foundation in a business sec_4943 of the code states that excess_business_holdings means with respect to the holdings of any private_foundation in any business_enterprise the amount of stock or other interest in the enterprise which the foundation would have to dispose_of order for its remaining holdings in the enterprise to be permitted holdings to a person other than a disqualified_person in sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a an organization unless such private_foundation as a grant to lf organization is described in paragraph sec_509 private_foundation exercises expenditure_responsibility with respect to such grant or is an exempt_operating_foundation or the or of sec_4945 of the code provides that the expenditure_responsibility referred to in subsection d means that the private_foundation is responsible to exert all reasonable efforts and to establish adequate procedures to see that the grant is spent solely for the purpose for which made complete reports from the grantee on how the funds are spent and to make full and detailed reports with respect to such expenditures to the secretary to obtain full and sec_4945 of the code provides that for purposes of this section the term taxable_expenditure means any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b sec_53_4942_a_-3 of the foundation and excise_taxes regulations provides that the term qualifying_distribution means-- i any amount including program-related investments as defined in sec_4944 and reasonable and necessary administrative expenses paid to accomplish one or more purposes described in sec_170 contribution to-- b other than any or a a private_foundation which is not an operating_foundation as defined in sec_4942 except as provided in paragraph c of this section or b an organization controlled directly or indirectly by the contributing private_foundation or one or more disqualified persons with respect to such foundation except as provided in paragraph c of this section ii any amount_paid to acquire an asset used or held for use directly in carrying out one or more purposes described in sec_170 or sec_53_4942_a_-2 for the definition of ‘used or held for use ‘ or see paragraph c of sec b iii any amount set_aside within the meaning of paragraph b of this section sec_4944 provides for the imposition of a tax on investments that jeopardize the carrying out of any of the exempt purposes of a private_foundation sec_4944 however provides an exception from the tax for program-related investments sec_53_4943-10 of the regulations provides that for purposes of sec_4943 d does not include a functionally_related_business as defined in in sec_4942 addition business holdings do not include program-related investments such as investments in small businesses in central cities or in corporations to assist in neighborhood renovation as defined in sec_4944 and the regulations thereunder see sec_53 a -2 c iii the term ‘business enterprise’ 'program-related investment’ is defined in sec_53_4944-3 of the regulations as an investment having the following three characteristics i the primary purpose of the investment is more of the purposes described in sec_170 b to accomplish one or ii no significant purpose of the investment is the production_of_income or the appreciation of property and iii no purpose of the investment is of attempting to influence legislation or to attempt to participate in behalf of any candidate for public_office or intervene in any political campaign on to accomplish the purpose under sec_53_4944-3 i of the regulations an investment is considered to satisfy the ‘primary purpose’ characteristic if the private foundation's exempt_activities and if would not have been made but for the relationship between the investment and the accomplishment of the foundation's exempt_activities it significantly furthers the accomplishment of the investment under sec_53_4944-3 iii of the regulations in ‘no significant determining whether an investment satisfies the purpose’ characteristic it shall be relevant whether investors who are solely engaged in the investment for profit would be likely to make the investment on the same terms as the private_foundation sec_53_4944-3 iii of the regulations also emphasizes that the fact that an investment produces significant income or capital appreciation shall not factors be conclusive evidence of involving the production_of_income or the appreciation of property a significant purpose in the absence of other _ example under sec_53_4944-3 of the regulations conventional sources of funds are unwilling to describes a situation in which a private_foundation purchases stock in a small_business enterprise located in a deteriorated urban_area provide funds to the corporation at reasonable interest rates unless it increases the amount of its equity_capital the example states that the private foundation’s investment in the corporation is foundation may realize a profit if the corporation is successful and the common_stock appreciates in value a program-related_investment even though the revrul_74_587 1974_2_cb_162 provides that a nonprofit organization formed to relieve poverty eliminate prejudice reduce neighborhood tensions and combat community deterioration through a program of financial assistance in the form of low-cost or long-term loans to various business enterprises in economically depressed areas is exempt under sec_501 or the purchase of equity interests in of the code m's proposed investment in is designed to create jobs and help combat community deterioration by enhance living conditions in a depressed community designated by the government of n building a sound economic base in n charitable purpose within the meaning of sec_170 b in addition m's investment strategy is designed to achieve this goal characteristic of purpose’ characteristic set forth in sec_53_4944-3 therefore the proposed investment satisfies the first a program-related_investment the ‘primary i and a i of the regulations this activity constitutes a 0o is therefore m’s investment in o meets the second a program-related_investment the o's business operations will be conducted in an area designated as economically depressed by the n government required to employ individuals who are members of the targeted class of unemployed or underemployed workers in the region further m states that the investment in will be liquidated when it appears that o’s operations are sufficiently developed and independent characteristic of significant purpose’ characteristic set forth in sec_53_4944-3 condition of the targeted depressed area and corresponding likely limited return on the investment in m's proposed investment in o appreciation of property depressed condition of the target area indicates that investors solely interested in making a profit would not be likely to invest in investments will be profitable will not taint the investment as moreover the mere possibility that the target area is the production_of_income or the ii of the regulations no significant purpose of because of the economic is clear that the economically ‘no it dbl _ indicated in sec_53_4944-3 sec_53_4944-3 of the regulations iii and example under because of the restrictions against o’s use of funds to attempt to influence legislation or the outcome of any election the m’s proposed investment in o also satisfies the third characteristic of characteristic set forth in sec_53_4944-3 regulations a program-related_investment the ‘no purpose’ iii of the because m's acquisition of o stock meets the requirements of a program-related_investment under sec_4944 of the code the stock qualifies as an asset used directly in carrying out m’s economic development purpose pursuant to sec_501 c the code interest in o constitute a qualifying_distribution for purposes of sec_4942 of the code in addition the o stock acquired by m is not a business holding for purposes of sec_4943 pursuant to sec_53_4943-10 of the regulations therefore the amounts paid to acquire m’s equity of the loans and grants provided by m to o are intended to promote economic development create jobs community deterioration much the same as the activities conducted by the organization described in rev sec_1 c -1 d records and provide information required by m to exercise the responsibility described in sec_4945 rul pursuant to and otherwise combat of the regulations will maintain of the code oo based on the above we rule as follows m's acquisition of stock in o investment for purposes of sec_4944 of the code a program-related is m's acquisition of stock in o investment for purposes of sec_4944 of the code _ is not a jeopardizing the o stock acquired by m qualifies as directly in carrying out m's exempt purposes for purposes of calculating undistributed_income and is distribution for purposes of sec_4942 of the code an asset used a qualifying m’s ownership of o stock does not constitute excess_business_holdings for purposes of sec_4943 of the code m’s investment in o stock will not be a taxable_expenditure within the meaning of sec_4945 of the code -e- m's ownership of the o stock will have no effect on m’s status as an organization described in sec_501 exempt from tax under sec_501 of the code and this ruling is directed only to the organization that of the code provides that it requested it may not be used or cited as precedent sec_6110 this ruling does not purport to rule under any other section of the code sincerely yours - aflaried robert c harper vt chief exempt_organizations technical branch c harper jr rt
